IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

GLEN L. YOUNG,                       NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-2287

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed September 11, 2014.

An appeal from the Circuit Court for Alachua County.
Mark W. Moseley, Judge.

Glen L. Young, pro se, Appellant.

Pamela Jo Bondi, Attorney General, Angela R. Hensel, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      The appellant filed a rule 3.850 motion raising seven claims. However, he

argues only two of the claims, claims two and three, in his initial brief. He has

therefore waived the right to have the remaining five claims addressed in this

appeal. See White v. White, 627 So. 2d 1237 (Fla. 1st DCA 1993).
      We hold that, regarding claims two and three, the appellant has presented

facially sufficient claims of ineffective assistance of trial counsel for refusing to

stipulate that the appellant qualified for violent career criminal status. The state is

not required to prove a defendant qualifies for violent career criminal status if a

defendant offers to stipulate to this status. If a defendant offers to stipulate to this

status, the state and the court should accept the stipulation. Once a defendant

stipulates to this status the state is not required to prove violent career criminal

status. See Brown v. State, 719 So. 2d 882 (Fla. 1998); State v. Emmund, 698 So.

2d 1318 (Fla. 3d DCA 1997).

      We cannot conclude, based upon the record before us, that the appellant did

not suffer prejudice resulting in a different outcome of his trial due to the state

presenting evidence to the jury that the appellant qualified for violent career

criminal status and arguing before the jury that the appellant was a violent career

criminal. See Emmund; Strickland v. Washington, 466 U.S. 668, 690 (1984).

      We therefore reverse and remand the trial court’s order on appeal and direct

the trial court to hold an evidentiary hearing on claims two and three.

      REVERSED AND REMANDED.

LEWIS, C.J., BENTON, and RAY, JJ., CONCUR.




                                           2